Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 23 August 2021 have been considered by the examiner.

Status of Application, Amendments, and/or Claims
3.	The Amendment filed 23 August 2021 has been received and entered in full.  Claims 48 and 59 have been amended, claim 99 has been cancelled, and claims 102-122 have been added. Newly presented claims 102-122 will be examined as they fit under the rubric of the elected invention. Therefore, claims 48, 59, 81-98 and 100-122 are pending and the subject of this Office Action.

Summary
4.	Claims 48, 59, 81-98 and 100-122 are allowed.

Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/Examiner, Art Unit 1647                                                                                                                                                                                                        August 26, 2021

/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647